Citation Nr: 1626806	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-03 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connection type II diabetes mellitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from November 1964 to November 1967. The Veteran had service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for hypertension and PTSD. In March 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain medical records related to the Veteran's treatment for hypertension. See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). Remand is also necessary to obtain an updated psychiatric examination for the Veteran. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The case is REMANDED for the following action:

1.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed hypertension and acquired psychiatric disorder that is not already in VA's possession. 

Specifically request authorization to obtain:

*All records pertaining to the Veteran's treatment for hypertension at Cardiovascular Interventions

2.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for hypertension and/or an acquired psychiatric disorder. 

3.  Schedule the Veteran for a VA psychiatric examination to obtain an opinion as to the nature and etiology of an acquired psychiatric disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  Clearly identify all current psychiatric disabilities. If there is disagreement with a prior diagnosis, the examiner must explain why, and if it is a matter where the disability resolved, the examiner must explain the reason for such resolution. 

b.  Provide an opinion as to whether any identified psychiatric disability had its onset during active service, is etiologically-related to any incident in active service, and/or otherwise originated during active service.

The examiner's attention is drawn to the following:

*June 2011 VA treatment record discussing the Veteran's psychiatric disability. VVA Entry 1/11/2013, p. 1.

*September 2012 VA PTSD examination stating that the Veteran did not meet the criteria for any psychiatric diagnosis at that time.

*January 2013 VA Form 9 containing a statement from the Veteran about his psychiatric disability.

*March 2016 Board hearing transcript containing statements from the Veteran about his psychiatric disability.

*May 2016 PTSD Disability Benefits Questionnaire completed by a private examiner containing diagnoses of anxiety disorder, depressive disorder, and to rule-out PTSD.

4.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




